DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments, filed 07/13/2022, with respect to the Drawings/Claim Objections & 35 USC § 112(b) Rejections have been fully considered and are persuasive. The Drawings/Claim Objections & 35 USC § 112(b) Rejections have been withdrawn. 
Applicant's arguments regarding the 35 USC § 102 rejection have been fully considered but they are not persuasive. 
Applicant states “Barmichev does not disclose an electric motor arranged to directly and solely drive the rotation of a propeller hub. Barmichev does not contemplate a [purely] electric propulsion system, nor the remote possibility of utilizing a sole thrust-generating device in a windmilling mode, but rather only its secondary/redundant thrust provisions in such modes.” 


Examiner respectfully disagrees with the applicant. Barmichev’s ¶ [0035] states “Rotary electric machine 60 may include any suitable structure that may include machine rotary shaft 62, (a) that may be configured to receive electric power input 105 and to generate the output torque therefrom ... As examples, rotary electric machine 60 may include and/or be a generator, an alternator, (b) an electric motor, and/or a permanent magnet brushless alternating current (AC) asynchronous axial electric machine.” Barmichev’s rotary electric machine 60 is an electric motor and may be configured to receive electric power input 105 and to generate the output torque therefrom (refer to a & b). Therefore, Barmichev disclose “an electric motor arranged to directly and solely drive the rotation of a propeller hub”.
Applicant states “Barmichev does not disclose disengaging a [fully] electric propulsion system in order to generate power whilst in flight is not disclosed, nor suggested, in the prior art.”
Examiner respectfully disagrees with the applicant. The claims do not recite any language where “disengaging a [fully] electric propulsion system in order to generate power whilst in flight is not disclosed, nor suggested, in the prior art”. 
Claim Objections
Claims 12-16 are objected to because of the following informalities:  
Claims 12-16 recites “an aircraft propulsion system …” and appears to be proper to recite “The 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-14 & 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barmichev (US 2019/0264617).
Regarding Claim 11, Barmichev disclose an aircraft propulsion system comprising: 
a propeller assembly comprising one or more propellers [84] extending from a rotating propeller hub [86] (FIG. 7, Claim 8; a propeller including a plurality of propeller blades that extends from the central hub); and 
an electric motor [60] arranged to directly and solely drive rotation of the propeller hub [86] (FIG. 7, ¶ [0035]; Rotary electric machine 60 may include any suitable structure that may include machine rotary shaft 62, that may be configured to receive electric power input 105 and to generate the output torque therefrom, and/or that may be configured to receive the input torque and to generate electric power output 107 therefrom), 
wherein the electric motor [60] is configured in a mode of operation to recover energy by windmilling during various flight modes [selectively receive an input torque from the machine rotary shaft, to generate an electric power output responsive to receipt of the input torque, and to provide the electric power output to the electric power system] (FIG. 7, Claim 1).  
Regarding Claim 12, Barmichev disclose an aircraft propulsion system as claimed in claim 11 [see rejected Claim 11], 
wherein the flight modes include a descent or deceleration of an aircraft to which the engine is attached (Claim 17; decelerating the aircraft, and further wherein, during the decelerating, the method includes performing the selectively receiving while the clutch is in a disengaged state).  
Regarding Claim 13, Barmichev disclose an aircraft propulsion system as claimed in claim 11 [see rejected Claim 11], 
wherein the electric motor is used as a generator such that the windmilling (rotational) speed of the propellers is controlled via a braking torque on the motor so as to maximize energy generation (Claim 1; (ii) selectively receive an input torque from the machine rotary shaft, to generate an electric power output responsive to receipt of the input torque, and to provide the electric power output to the electric power system & ¶ [0067]).  
Regarding Claim 14, Barmichev disclose an aircraft propulsion system as claimed in claim 13 [see rejected Claim 13], 
wherein the flight modes include a descent or deceleration of an aircraft to which the propulsion system is attached (Claim 17; decelerating the aircraft, and further wherein, during the decelerating, the method includes performing the selectively receiving while the clutch is in a disengaged state).  


Regarding Claim 16, Barmichev disclose an aircraft propulsion system as claimed in claim 11 [see rejected Claim 11], 
wherein the propellers are variable pitch propellers [by pitch control device 28] (¶ [0043]).
Claims 11 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barmichev (US 2019/0264617).
Regarding Claim 11, Barmichev disclose an aircraft propulsion system comprising: 
a propeller assembly comprising one or more propellers [83] extending from a rotating propeller hub [86] (FIG. 3, Claim 8; a propeller including a plurality of propeller blades that extends from the central hub); and 
an electric motor [60] arranged to directly and solely drive rotation of the propeller hub [86] (FIG. 3, ¶ [0035]; Rotary electric machine 60 may include any suitable structure that may include machine rotary shaft 62, that may be configured to receive electric power input 105 and to generate the output torque therefrom, and/or that may be configured to receive the input torque and to generate electric power output 107 therefrom), 
wherein the electric motor [60] is configured in a mode of operation to recover energy by windmilling during various flight modes [selectively receive an input torque from the machine rotary shaft, to generate an electric power output responsive to receipt of the input torque, and to provide the electric power output to the electric power system] (FIG. 3, Claim 1).

Regarding Claim 15, Barmichev disclose an aircraft propulsion system as claimed in claim 11 [see rejected Claim 11], 
wherein the propellers are fixed pitch propellers (FIG. 3 does not comprise a pitch controller as in FIG. 7. Therefore, the propellers in FIG. 3 are “fixed”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JOSEPH ORTEGA/Primary Examiner, Art Unit 2832